Bernes, Judge.
In State v. Arnold, 280 Ga. 487 (629 SE2d 807) (2006), the Supreme Court of Georgia reversed the judgment of this Court in Arnold v. State, 274 Ga. App. 187 (617 SE2d 169) (2005). Therefore, we vacate our earlier opinion and adopt the opinion of the Supreme Court as our own.

Judgment affirmed.


Andrews, P. J., Blackburn, P. J., Smith, P. J., Miller, Ellington and Adams, JJ., concur.

*207Decided June 29, 2006.
Edith M. Edwards, for appellant.
J. David Miller, District Attorney, James B. Threlkeld, Assistant District Attorney, for appellee.